In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-421V
                                      Filed: March 24, 2015
                                       Not for Publication

*************************************
G.G.M., a Minor, by and Through her       *
Guardian Ad Litem, LORENA MORA,           *
                                          *
              Petitioner,                 *       Interim attorneys’ fees and costs decision
                                          *
 v.                                       *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
              Respondent.                 *
                                          *
*************************************
Danny C. Soong, West Covina, CA, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.

MILLMAN, Special Master

          DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS1

        On July 21, 2014, the undersigned issued a decision granting petitioner’s motion to dismiss
her petition, and judgment entered on August 29, 2014. Petitioner filed a motion for relief from
judgment on January 21, 2015.

        On February 25, 2015, petitioner filed an application for interim attorneys’ fees and costs,
requesting $36,425.00 in attorneys’ fees and $40,414.85 in attorneys’ costs. The application
seeks attorneys’ fees and costs for work performed up to September 15, 2014.


1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
        On February 27, 2015, the undersigned issued an Order Denying Petitioner’s Motion for
Relief from Judgment.

        On March 20, 2015, respondent filed a Response to Petitioner’s Interim Motion for
Attorneys’ Fees and Costs. Respondent states that $67,675.00, consisting of $34,075.00 in fees
and $33,600.00 in costs, is not an unreasonable amount for attorneys’ fees and costs incurred
through September 14, 2014.2 Petitioner’s counsel informed the undersigned’s law clerk via
email that he does not object to an interim fees and costs award of $67,675.00. Petitioner’s
counsel also stated that petitioner did not incur any costs in pursuit of her petition.

       The undersigned finds $67,675.00 to be a reasonable amount for attorneys’ fees and costs
incurred through September 15, 2014. Accordingly, the undersigned awards $67,675.00,
representing reimbursement for attorneys’ fees and costs incurred in this case through September
15, 2014. The award shall be in the form of a check payable jointly to petitioner and Law Office
of Danny Soong in the amount of $67,675.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


IT IS SO ORDERED.


Dated: March 24, 2015                                                                 s/ Laura D. Millman
                                                                                       Laura D. Millman
                                                                                         Special Master




2
  Respondent incorrectly states that petitioner’s application seeks fees and costs for representation through
September 14, 2014. Resp. at 1, n.1. The application actually seeks reimbursement for work performed
through September 15, 2014. Pet’r’s Mot. Fees, at 2, 12.
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                     2